EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Solar Power, Inc. (the “Company”) on Form 10-K/A for the period ended December31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Min Xiahou, Chief Executive Officer and Charlotte Xi, Interim Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of our knowledge: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 30, 2014 /s/ Min Xiahou By: Min Xiahou Its: Chief Executive Officer (Principal Executive Officer) /s/ Charlotte Xi By: Charlotte Xi Its: Interim Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
